420 So. 2d 894 (1982)
Frederick DORNAU, Appellant,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AL-61.
District Court of Appeal of Florida, First District.
October 8, 1982.
Rehearing Denied November 4, 1982.
*895 Frederick Dornau, pro se, appellant.
Malcolm S. Greenfield, Tallahassee, for appellee.
MILLS, Judge.
Dornau's presumptive parole release date (PPRD) came up for biennial review pursuant to Section 947.174(1), Florida Statutes (1981). Although the hearing examiner recommended reducing Dornau's PPRD by 48 months, the Commission elected to reduce it by only 12 months. Dornau appeals the Commission's action, and we affirm.
Dornau contends that the Commission violated his due process rights when it reduced his PPRD by only 12 months instead of the recommended 48 months. This contention is without merit because the hearing examiner's recommendation is not binding on the Commission. Furthermore, Florida's parole procedures create no constitutionally protected liberty interests. Hunter v. Florida Parole and Probation Commission, 674 F.2d 847 (11th Cir.1982).
We shall not address Dornau's remaining contention because they relate to the establishment of his initial PPRD. The scope of a biennial review hearing is limited to determining whether new information has been gathered since the initial interview which might affect the PPRD. Section 947.174(1), Florida Statutes (1981).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.